—In a proceeding to revoke a judicial surrender of her youngest child for adoption, the petitioner appeals from an order of the Family Court, Orange County (Kiedaisch, J.), dated July 19, 1999, which dismissed the petition without a hearing.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances, the Family Court properly dismissed the petition without a hearing (see, Matter of Female J., 202 AD2d 340). Additionally, the record indicates that the appellant knowingly, willingly, and voluntarily waived her right to counsel (cf., Matter of Child Welfare Admin. v Jennifer A., 218 AD2d 694; Matter of F. Children, 199 AD2d 81). Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.